DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-7, 9-10, 13-16, 18, and 21 are currently pending.
Claims 2-3, 8, 11-12, 17, and 19-20 have been canceled.


Response to Amendments
Applicant’s amendments filed 07/07/2021 have been entered.
Claim 21 has been newly added.
The Section 103 rejections have been maintained.
Claim 21 has been objected to for containing allowable subject matter but depending from a rejected claim. Please see the Allowable Subject Matter section below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9-10, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Hirai et al. (US 2013/0177748 A1) in view of Fong et al. (US 2010/0327493 A1) and in further view of Priou (FR 2727416 A1; machine translation).
Regarding claims 1, 4-7, 9-10, 13-16, and 18,
Hirai teaches a transparent laminate for use as a window panel (a cover window) for positioning on a display panel in a display device (Hirai: abstract; par. 0003-0005, 0008, 0046-0048, and 0071). The cover window comprises a plastic film (131, a base film); and a laminate layering (such as layers 120, 110, 120) may be consider positioned on the base film (Hirai: Fig. 2; par. 0032-0037, 0041, 0048, and 0058). The transparent high-elasticity layers (120) may be composed of acryl-based resins which may be UV cured and therefore be considered photocurable (Hirai: par. 0054). The transparent material layer (110) may include thermosetting resins and thus may be considered a thermosetting coating layer (Hirai: par. 0051). The plastic film (131, the base film) may include polyethylene terephthalate or polycarbonate and is shown in Fig. 2 and described to be a single layer (Hirai: Fig. 2; par. 0060 and 0061). Thus, the base film may be considered to include at least one of polyethylene terephthalate, triacetyl cellulose, polyimide, polycarbonate, thermoplastic polyurethane, and a silicon rubber.
It is noted that the combination of the two transparent high-elasticity layers (120) which sandwich and are in direct contact with a first and a second face of the transparent material layer (110) wherein the combination of the layers may be considered the claimed coating layer. The uppermost photocurable layer (120) may be considered to define “an external surface” of the cover window as detailed in the “boxed” section of annotated Figure 2 below as the additional layer (131) may be considered an additional layer on top of the claimed cover window. The boxed section of Fig. 2 may be considered the claimed cover window in which the claims do not preclude an additional layer (131) being placed on said cover window or the additional silsesquioxane layer (132) below the labeled base film (Hirai: see adapted Fig. 2 below). It is further noted that the base film (131) may be considered to define “an external surface of the 

    PNG
    media_image1.png
    436
    1026
    media_image1.png
    Greyscale

The photocurable layers (120) may each have a thickness of from 1 µm to 100 µm (Hirai: par. 0016). The thermosetting coating layer (110) may have a thickness of from 10 µm to 2 mm (2,000 µm) which overlaps with the claimed 60 µm or more of the total thickness of the coating layer (Hirai: par. 0014). The total thickness may be less than 100 µm given the disclosed ranges; for example, 1 µm for the first photocurable layer, 1 µm for the second photocurable layer, and 60 µm for the thermosetting coating layer. Thus, the total thickness of the coating layer overlaps with the claimed 100 µm or less. Additionally, the sum of the thicknesses of the photocurable coating layers may be 40% or less of a total thickness of the coating layer given the disclosed ranges; for example, the sum of the photocurable coating layers may be 2 µm and the thermosetting coating layer may be 98 µm resulting in the photocurable coating layers having a sum thickness of 2%. A prima facie case of obviousness exists where the claimed ranges and 
Hirai does not explicitly teach the photocurable coating layers (i.e. the UV curable transparent high-elastic layer composed of an acrylic-based) comprise the claimed iodine-based or sulfuric acid-based initiator having the specific structure required by Chemical Formula 1 or Chemical Formula 2. 
Fong teaches utilizing cationic photopolymerization initiators to improve thermal stability and mechanical properties of photocurable compositions (Fong: abstract; par. 0013). The cationic photopolymerization initiators comprise a mixture of a cationic photoinitiator (A) which may be selected from various sulfonium hexafluorophosphate salts, which satisfies Chemical Formula 2, such as the backbone displayed in Chemical Formula (V) (Fong: par. 0016-0028 and par. 0035) and a cationic photoinitiator (B), which may be an iodonium salt that satisfies Chemical Formula 1, such as (4-methyl phenyl)(4-(2-methyl propyl)phenyl)iodonium hexafluorophosphate (Fong: par. 0055 and 0056). The photocurable compositions may be thermosetting compounds and may comprise curable components such as (meth)acrylate (an acrylic-based resin) (Fong: par. 0080-0090). Therefore, one of ordinary skill in the art would appreciate the iodonium and sulfonium salts are viable initiators for use in photocurable compositions comprising acrylic compounds such as those disclosed in Hirai.
Hirai and Fong are in the corresponding field of photocurable compositions having photoinitiators for use in layers such as in electronic devices (Fong: par. 0190). Therefore, it would have been obvious to one of ordinary skill in the art to utilize iodonium and sulfonium salt-based initiators with the structures that satisfy Chemical Formula 1 and Chemical Formula 2 
Hirai does not explicitly teach the thermosetting coating layer comprises a boric-acid-based initiator represented by Chemical Formula 3.
Priou teaches cationic initiators composed of sulphonium salts such as diaryl sulfonium tetrakis(pentafluorophenyl)borate salts which meets the structure required by Chemical Formula 3 to aid in the polymerization or crosslinking of functional monomers and/or polymers such as thermosetting compounds which are crosslinkable so as to obtain a material with the desired hardness and mechanical strength for use in coatings (Priou: abstract; pg. 1, par. 1, 5-6; pg. 2, par. 9-18 – pg. 3, par. 1-18).
Hirai and Priou are in the corresponding field of thermosetting coating compositions with corresponding interest of improving the hardness. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a sulfonium boric acid-based initiator which satisfies Chemical Formula 3 for the sulfonium salt-based initiator in the thermosetting layer of Hirai to properly cure the coating and provide the desired hardness and mechanical strength as taught by Priou.
Hirai is silent towards the claimed cover window having a hardness of about 6 H to about 8 H. Hirai when modified with Fong and Priou, as explained above in the rejection of claims 4-7 and 13-16, to modify the compositions of the thermosetting coating layer and the photocurable coating to provide the desired hardness with improved mechanical strength as taught by Fong and Priou for the cover window.
Hirai modified by Fong and Priou teaches a cover window having the claimed structure, such as the claimed thickness requirements and layer ordering, and the claimed compositions for 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not teach or suggest at least one of the photocurable layers defines an “external surface” of the display device. While the art teaches one of the photocurable layers (120) may define an external surface of the “cover window” as explained in the rejection above, but does not teach or suggest the photocurable layers define an external surface of the “display device” as the additional layers (130) are part of the claimed display device and are external to the photocurable layer (120). The cited prior art does not teach or suggest removing layers (130) or rearranging layers (120) to form an external surface of the display device. Such a 

Response to Arguments
Applicant’s arguments filed 07/07/2021 have been fully considered but they are not found persuasive.
Applicant argues that the Hirai reference must be taken as a whole and thus one of ordinary skill in the art would not modify Hira with Fong and Priou. Applicant argues that transparent high-elasticity layers (120) being a high-elasticity layer having a Young’s modulus of less than or equal to about 10 MPa, and for absorbing stress generated from the difference between the coefficients of thermal expansion of the layers. Applicant argues that one of ordinary skill in the art would not modify layer (120) to have the claimed hardness.
The argument is not found persuasive as Applicant has not pointed to an explicit teaching away within Hirai for the high-elasticity layers for the proposed combination of Hirai with Fong and Priou resulting in the claimed hardness. That is, Applicant has not provided evidence that modifying the high-elasticity layers (120) with the materials of Fong and Priou would render the product unsatisfactory for the intended purposes, whereas, Fong and Priou give explicit advantages for the proposed modification by improving thermal and mechanical properties of the layer. Applicant would need to better explain or provide evidence as to why the proposed modification would negatively impact the transparent high-elasticity layers (120) in view of the intended purpose for the layers by Hirai rather than just stating one of ordinary skill in the art would not be motivated to do so.
Applicant argues that Hirai does not teach or suggest the claimed photocurable coating layer defines an external surface of the cover window while having the claimed hardness of 130) being placed over the labeled photocurable layers (120, labeled by the Examiner) which are used to give the laminate a high surface hardness as opposed to the photocurable layer (120) itself giving the claimed surface hardness. Applicant thus argues that as the additional layers of Hirai are used to achieve a surface hardness, one of ordinary skill in the art would not be motivated to adjust the hardness of the transparent high-elasticity layers (120).
The argument is not found persuasive as Hirai alone is not utilized to teach the claimed surface hardness and the claims do not preclude additional layers or structures being placed on top of or beneath the claimed/labeled cover window. That is, the combination of the two transparent high-elasticity layers (120) which sandwich and are in direct contact with a first and a second face of the transparent material layer (110) wherein the combination of the layers may be considered the claimed coating layer. The uppermost photocurable layer (120) may be considered to define “an external surface” of the cover window as detailed in the “boxed” section of annotated Figure 2 below as the additional layer (131) may be considered an additional layer on top of the claimed cover window. The boxed section may be considered the claimed cover window in which the claims do not preclude an additional layer (131) being placed on said cover window or the additional silsesquioxane layer (132) below the labeled base film (Hirai: see adapted Fig. 2 below). It is further noted that the base film (131) may be considered to define “an external surface of the cover window” as said base film is an outmost layer and thus comprises an outermost “external” surface compared to the interior layers of the cover window laminate.

    PNG
    media_image1.png
    436
    1026
    media_image1.png
    Greyscale

Regarding the argument that Hirai does not teach the claimed surface hardness, Hirai alone is not utilized to teach this limitation, but the combination of Fong and Priou renders the claimed property inherent as explained in the rejection above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 IV. Additionally, Fong and Priou give explicit advantages for modifying the transparent high-elasticity layers with improved thermal and mechanical properties. Applicant has not provided any evidence or explained persuasive reasoning as to why one of ordinary skill in the art would be discouraged to make the proposed modifications with Fong and Priou in light of the teachings of Hirai. As it currently stands, one of ordinary skill in the art would seek the proposed modifications of Fong and Priou for the added benefit of improved thermal and mechanical properties. One of ordinary skill in the art would not be dissuaded from improving the layers (120) for improved thermal and mechanical properties just because additional layers may be placed onto the labeled cover window to further improve surface hardness.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783